Citation Nr: 1743914	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic headaches, initially rated as 30 percent disabling.

2.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the pendency of the appeal, in an April 2014 rating decision, the RO increased the initial rating for the Veteran's service-connected posttraumatic headaches from noncompensable to 30 percent, effective June 23, 2010, the date the Veteran initially filed his claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 hearing at the RO.  A transcript of the hearing has been associated with the record.  

In an August 2016 decision, in pertinent part, the Board denied entitlement to an increased disability rating for posttraumatic headaches.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2017, pursuant to a March 2017 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's August 2016 decision and remanded this issue back to the Board.

At the time of the aforementioned August 2016 decision, the Board also remanded the issue of entitlement to service connection for a left eye disorder for further development for development.   The development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in April 2017. 

The issue of entitlement to an increased disability rating for posttraumatic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

No left eye disorder manifested during service and there are no residuals of a left eye injury attributable to service.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was afforded a VA examination responsive to the claim for service connection of a left eye disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board also observes that the VLJ, at the Veteran's January 2016 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.   38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has a left eye disorder, other than a facial scar (for which he is already service-connected), as the result of an injury incurred while on active duty.

Based on the evidence of record, the Veteran's claim of service connection for a left eye disorder must be denied.

The Veteran's service treatment records reflect that the Veteran had defective vision upon entrance to and separation from active duty; he had refractive error correctable to 20/20 for distance and near vision and an astigmatism.  In May 1971, the Veteran was struck in the face as a result of a tire explosion in service.  May 1971 service treatment records reflect that the Veteran had facial lacerations of the nose and left eye, as well as a hematoma of the left eyelid and dental trauma, due to the tire explosion.  At the April 1973 separation examination, physical examination of the eyes, including an ophthalmological evaluation (other than visual acuity) was normal.

An April 1978 VA examination report indicates that the Veteran reported that a tire explosion in service knocked out his teeth, and cut his lips, nose, and the top of his left eye.  He complained of blurry vision, double vision, and headaches.  A left eye examination showed that extraocular muscle function testing was normal, and his pupils were equal, round, and reactive to light.  Slit lamp examination showed that the anterior segment was normal, without evidence of trauma.  

In June 2010, the Veteran reported that while in service a piece of metal blew off of a truck tire and hit him on the side of his face.  He reported that he was knocked out for days, lost some teeth and had to have his nose, mouth and left eye stitched.  The Veteran contends that his left eye disorder started in service as a result of this injury, and that it has continued since that time.  
 
At the January 2016 Travel Board hearing before the undersigned VLJ, the Veteran testified that he began needing reading glasses in the 1990s and that he sometimes experienced blurry vision of the left eye; he attributed these events to the tire explosion in service.

At a February 2017 VA examination, the Veteran had corrected and uncorrected distance visual acuity of 20/40 or better bilaterally, and uncorrected near visual acuity of 20/70 bilaterally, correctable to 20/40 or better.  Upon examination, the Veteran had preoperative cataracts and nasal pinguecula bilaterally, as well as a left eye pterygium; however, he did not have a visual field defect and extraocular muscle examination was also normal.  Internal examination of the left eye was normal, and he denied experiencing double vision.  The VA examiner concluded that the Veteran did not have a left eye disorder, other than a scar of the left brow, which is related to the injury to the left eye during service.  The VA examiner explained that the location of the in-service injury and the lack of involvement of the extraocular muscles meant that any current complaints were not caused by the injury in service.

The weight of the evidence reflects that the Veteran does not have a left eye disorder or other residuals of a left eye injury related to his period of active duty.  
To this point, the Board points out that the Veteran has not been treated for or diagnosed with a left eye disorder related to the tire explosion; the April 1978 and February 2017 VA examinations are negative for any residuals of a left eye injury other than the service-connected scar.  At both VA examinations, slit lamp and extraocular muscle function testing were normal; other than the Veteran's service-connected facial scar, his injuries from the tire explosion resolved without complication or residuals.   Although bilateral cataracts were diagnosed at the February 2017 VA examination, the Veteran's cataracts were not found to be related to his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  

The Veteran is competent to report injuries, symptoms, and diagnoses identified by a medical professional related to his left eye; he is also competent to report when his symptoms were first identified.  However, he is not competent to diagnose such a left eye disorder or provide a nexus between any left eye symptoms or diagnoses and his active service; doing so requires specific medical training and knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the February 2017 VA examination report, as well as the clinical evidence of record. 

The Board acknowledges that the Veteran complained of blurry and double vision at the April 1978 VA examination and his January 2016 Board hearing; however, the April 1978 and February 2017 VA examinations were normal and nothing in the Veteran's treatment records reflects a relationship between his service and his current left eye complaints.  The February 2017 examiner explained that the lack of involvement of the extraocular muscles meant that any current complaints were not caused by the injury in service.  The Board finds the examiner opinion to be the most probative evidence as to the question of the etiology of the Veteran's current left eye problems. 

The Board points out that there is no evidence of double vision upon examination and that the Veteran's complaints of blurry vision are bilateral and attributed to his refractive error.  Aside from the fact that the vision problems are bilateral and not limited to the left eye, congenital or developmental defects, including refractive error, are not considered diseases or injuries for VA purposes, in the absence of a superimposed disease or injury. The Veteran's in service injury to the left eye has been found not to have impacted his vision problems by the 2017 VA examiner, thus, in addition to the fact that the refractive error is bilateral, there is no basis for finding that the in service left eye injury constituted a superimposed injury to the left eye.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  

The Board notes that the opinion of the VA examiner is also consistent with the medical evidence of record, which does not demonstrate that the Veteran has a residual left eye disorder due to the May 1971 tire explosion or another event during service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

As noted, service connection is in effect for facial scars, including the scar above the Veteran's left eye.  The evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2016).  The Board points out that the Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See also 38 C.F.R. § 4.14 (2016). 

In short, the weight of the evidence is against a finding that the existence of a left eye disorder related to an event or injury during service, to include his injury to the left eye in service. For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of a residual left eye disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for a left eye disorder is denied.

REMAND

The Board acknowledges that the Veteran was afforded a VA examination in January 2014.  Nonetheless, the Veteran asserts that the symptoms of his service-connected posttraumatic headaches are more severe than presently evaluated.  In this regard, the Board observes that the Joint Motion explicitly states that the present level of disability is of concern, and as such, a VA examination which considers the current severity of his service-connected posttraumatic headaches is required.  The Board also notes that the Joint Motion specifically instructs the Board to obtain an explanation from a VA examiner as to why, in the January 2014 VA examination report, the Veteran's complaints of prostrating headaches were attributed to the Veteran's nonservice-connected sinus congestions and not the Veteran's service-connected posttraumatic headaches.  As noted by the Joint Motion, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).   

Given that the most recent VA compensation and pension examination is over three years old, the Board is of the opinion that a new VA examination should be scheduled to accurately evaluate the current severity of the disability on appeal for which the Veteran is seeking a higher disability evaluation.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the service-connected posttraumatic headaches since December 2014.    After securing the necessary release, the RO should obtain these records.

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal.

3.  Schedule the Veteran for a VA headaches and/or neurological examination to ascertain the current severity and manifestations of his service-connected posttraumatic headaches.  The VA examiner is requested to identify all symptoms of the Veteran's posttraumatic headaches and, if possible, distinguish all symptoms of the Veteran's sinus congestions headaches from the Veteran's service-connected posttraumatic headaches and provide an explanation as to why such symptoms are or are not distinguishable.  The VA examiner is also requested to specifically comment on whether the Veteran has prostrating headaches productive economic inadaptability due to his service-connected posttraumatic headaches.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing the above, the Veteran's claim should be readjudicated.  The RO must consider all of the evidence received since the issuance of the March 2015 supplemental statement of the case.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


